EXHIBIT 10.3

 

MARIMBA

 

2004 OFFICERS INCENTIVE PLAN

 

Purpose. The purpose of this plan (this “Plan”) is to motivate and reward the
participants to profitably grow Marimba and achieve corporate goals.

 

Participants. The participants in this Plan shall be the officers of Marimba
that have been appointed by its Board of Directors (each a “Participant”), with
the exception of those Marimba officers who are sales management.

 

Plan Period. This Plan shall cover the applicable 12-month or shorter period
during fiscal year 2004 specified by the Compensation Committee of the Board of
Directors (the “Committee”) for a Participant (the “Plan Period”).

 

Incentive Target. The incentive target during the Plan Period for each
Participant shall be an amount specified by the Committee as of the beginning of
the Plan Period, and this incentive target may be adjusted during the Plan
Period if deemed appropriate by the Committee.

 

Incentive Calculation. The two metrics that will be used to determine the annual
incentive payment to each Participant will be: (i) a company performance
multiplier based on Marimba’s annual corporate license revenue and corporate
operating profit; and (ii) an individual performance multiplier based upon
performance versus individual objectives for the Participant. The metrics shall
have minimum performance thresholds during the Plan Period that must be exceeded
before an incentive is earned. The company performance multiplier shall range
from 0% to 150% and the individual performance multiplier shall range from 0% to
125%. The individual performance multiplier of each Participant shall be
determined by Marimba’s President, provided that the President’s performance as
to such metric shall be determined by the Committee.

 

The incentive amount for each Participant under this Plan shall be determined by
multiplying the Participant’s incentive target by both the company performance
multiplier and the Participant’s individual performance multiplier.

 

Incentive Payments. The applicable incentive payment under this Plan for a
Participant, if any, shall be paid once annually within 60 days of the end of
Marimba’s 2004 fiscal year, subject to the terms and conditions of this Plan;
provided, however, that a Participant must be on active employment status on the
date of payment in order to be eligible for an incentive payment hereunder.

 

General Provisions. The Committee reserves the right to terminate or modify this
Plan for any reason at any time, and any future incentive plan shall be at the
discretion of the Committee or the Board of Directors. Participating in this
Plan does not guarantee participation in future incentive plans. This Plan
supersedes in their entirety any previous incentive or bonus plan that may have
been in existence with respect to the Plan Period, and any such plans shall be
null and void with respect to the Plan Period.

 

The Committee reserves the right to exercise its own judgment with regard to
modifications of this Plan to take into account unforeseeable events.

 

Participation in this Plan does not constitute an agreement to employ the
Participant for any length of time and shall not restrict Marimba’s right to
terminate the employment of the Participant for any reason and at any time.